Citation Nr: 0914742	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-42 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee instability.

2.  Entitlement to a compensable rating for bilateral pes 
planus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
upper back injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the right knee.

6.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & V.S.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 31, 1981, to 
April 18, 1990.  He had a bad conduct discharge from a second 
period of service from April 19, 1981, to February 11, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The appeal was remanded for additional development 
in October 2005 and March 2008.  The Veteran attended a 
hearing before the undersigned in February 10, 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

At the February 2009 hearing, the Veteran reported having 
received recent treatment from the Savannah VA clinic, 
Southeast Orthopedics, Dr. Baruth, and a Georgia foot center.  
Under the duty to assist, those records must be obtained 
before a decision can be made in this claim.

Also at that hearing, the Veteran reported that his knee 
problems had recently become worse.  The last examination of 
the Veteran's knees was conducted in October 2006 and as 
there is evidence this disability has worsened, another 
examination is required.  In addition, a new examination 
would assist in resolving the Veteran's claim for service 
connection for the right knee disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The Board notes that the Veteran has not had an examination 
for his pes planus since October 2002.  A new examination is 
needed as this examination is too remote in time to 
adequately support the Board's decision in an appeal for an 
increased rating.  See Caffrey, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete VA treatment 
records should be associated with the 
claims file.  Evidence of attempts to 
obtain these records should also be 
associated with the claims file.

2.  The Veteran's complete Southeastern 
Orthopedics records should be 
associated with the claims file.  
Evidence of attempts to obtain these 
records should also be associated with 
the claims file.

3.  The Veteran's complete treatment 
records from Dr. Baruth should be 
associated with the claims file.  
Evidence of attempts to obtain these 
records should also be associated with 
the claims file.

4.  The Veteran's complete treatment 
records from the Georgia foot center 
should be associated with the claims 
file.  The proper name of this facility 
should be ascertained before a request 
is made.  Evidence of attempts to 
obtain these records should also be 
associated with the claims file.

5.  When the above development is 
completed, schedule the Veteran for a 
VA examination for his knees and feet.  
The entire claims file must be made 
available to the VA examiner(s).  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical for the Veteran's 
knees and feet.  The examiner should 
state whether the Veteran's right knee 
disorder is (a) related to service, (b) 
related to the left knee disorder, or 
(c) aggravated by the left knee 
disorder.

6.  After completing the above action 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


